Title: From George Washington to William Augustine Washington, 31 March 1795
From: Washington, George
To: Washington, William Augustine


        
          My dear Sir,
          Philadelphia March 31st 1795
        
        By yesterdays Post, I recd the enclosed letter from Mr Cabot (one of the Senators from Massachusetts) covering another from Judge Phillips (one of the most respectable characters in Andover, where the Academy is).
        Mr Cabot—who is a sensible and judicious man—is the person I requested to make enquiry into the present state of things at Andover (having had two, or more sons educated at that Seminary)—Mr Phillips’ given it, & both may be relied on. It rests with you to decide, whether you will send your sons there, or not; and with me to give the information which is required in Judge Phillips’s letter, and this as soon as you will enable me to do it.
        It is unlucky, that conveyances to you by Post are so tedious, if not uncertain; and that other opportunities rarely happen. About the 20th of April I shall be at Mount Vernon for a stay

of a few days only. If, therefore, you cannot get a letter to me at this place by the 14th; nor to Mount Vernon by the 30th of that month; I shall not receive it until after I shall have returned to this city; which wd be a little out of season. Having stated these matters to you—as they have come to me—I have only to add that with sincere friendship, & affecte regard I am always Yours
        
          Go: Washington
        
      